Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on January 20, 2022 in response to the Office Action of October 22, 2021 is acknowledged and has been entered. 
The objection to claims 4 and 14 is now withdrawn in view of the claim amendment or claim cancellation.
The rejections to claims 1-5 and 11-15 under 35 U.S.C. 112(b) are now withdrawn in view of the claim amendment or claim cancellation.
The rejections to claims 1-5 and 11-15 under 35 U.S.C. 103 are now withdrawn in view of the claim amendment or claim cancellation.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.


Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-10 and 16-20 directed to Species B and C non-elected in response to the Restriction Requirement notice dated March 04, 2021.  Claim 6-10 and 16-20 have been cancelled with Applicant’s approval.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Proposal for this examiner’s amendment was given in an interview with Mr. Byung Cheol Kwak (Reg. No. 69,316) on April 29, 2022. Applicant’s approval was obtained on May 06, 2022. 

Amendments to the claims:
Claims 1 and 11 are amended to clarify the scope of the claims.
Claims 6-10 and 16-20 are canceled as non-elected species in response to the Restriction Requirement notice dated March 04, 2021.

Claim 1. An ultrasound imaging apparatus comprising: 
an ultrasonic probe to acquire an ultrasonic signal of a target object; 
a display; and 
a controller configured 
to acquire viscoelasticity data of the target object based on the acquired ultrasonic signal;
to determine at least two parameters derived from the viscoelasticity data for displaying the viscoelasticity data[[, ]]; 
to determine a parameter space for displaying the at least two parameters[[, ]]; 
to generate regions corresponding to levels of liver disease based on correlation of the at least two parameters, 
wherein each of the regions comprises a plurality of viscoelasticity data points;
to generate a marking on at least one of the plurality of viscoelasticity data points to distinguish the regions that corresponds to predetermined levels of liver disease from each other; and 
to control the display to display the at least two parameters in the parameter space, the regions in the parameter space, and the marking,

wherein the at least two parameters are displayed simultaneously, and 
wherein the levels of liver disease [[is ]]are determined according to development of the liver disease.  

Claims 6-10. (Canceled)

Claim 11. A control method of an ultrasound imaging apparatus, the method comprising: 
acquiring an ultrasonic signal of a target object; 
acquiring viscoelasticity data of the target object based on the acquired ultrasonic signal; 
determining at least two parameters derived from the viscoelasticity data for displaying the viscoelasticity data; 
determining a parameter space for displaying the at least two parameters; 
generating regions corresponding to levels of liver disease based on correlation of the at least two parameters,
wherein each of the regions comprises a pluratliy of viscoelasticity data points;
generating a marking on at least one of the pluratliy of viscoelasticity data points to distinguish the regions that corresponds to predetermined levels of liver disease from each other; and 
displaying the at least two parameters in the parameter space, the regions in the parameter space, and the marking, 

wherein the at least two parameters are displayed simultaneously, and 
wherein the levels of liver disease [[is ]]are determined according to development of the liver disease.

Claims 16-20. (Canceled).

Allowable Subject Matter
Claims 1-5, 11-13 and 15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitations recited in claims 1 and 11 in regard to the features of “determining at least two parameters derived from the viscoelasticity data for displaying the viscoelasticity data; determining a parameter space for displaying the at least two parameters; generating regions corresponding to levels of liver disease based on correlation of the at least two parameters; and generating a marking on at least one of the pluratliy of viscoelasticity data points to distinguish the regions that corresponds to predetermined levels of liver disease from each other", in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
Dependent claims 2-5, 12-13 and 15 are allowed at least by virtue of their respective dependency upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793